                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

CODING TECHNOLOGIES, LLC,             §
                                      §
      Plaintiff,                      §                   Case No: 1:19-cv-02366-CFC
                                      §
vs.                                   §                   PATENT CASE
                                      §
CHINA UNIONPAY (USA) LLC              §
                                      §
      Defendant.                      §
_____________________________________ §


                  NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

         Plaintiff Coding Technologies, LLC hereby files this Notice of Voluntary Dismissal

With Prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i). According to Rule

41(a)(1)(A)(i), an action may be dismissed by the plaintiff without order of court by filing a

notice of dismissal at any time before service by the adverse party of an answer. Accordingly,

Coding Technologies, LLC hereby voluntarily dismisses this action against China UnionPay

(USA) LLC, with prejudice, pursuant to Rule 41(a)(1)(A)(i) with each party to bear its own

fees and costs.

Dated: January 31, 2020                     Respectfully submitted,

                                            /s/ Stamatios Stamoulis .
                                            STAMATIOS STAMOULIS
                                            STAMOULIS & WEINBLATT LLC
                                            800 N. West St.
                                            Third Floor,
                                            Wilmington, DE 19801
                                            (302) 999-1540
                                            weinblatt@swdelaw.com

                                            ATTORNEYS FOR PLAINTIFF
